IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 202A17

                                Filed 17 August 2018

MARJORIE C. LOCKLEAR

              v.
MATTHEW S. CUMMINGS, M.D., SOUTHEASTERN REGIONAL MEDICAL
CENTER, DUKE UNIVERSITY HEALTH SYSTEM, and DUKE UNIVERSITY
AFFILIATED PHYSICIANS, INC.



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 801 S.E.2d 346 (2017), reversing an order

entered on 2 February 2016 and affirming an order entered on 4 February 2016, both

by Judge James Gregory Bell in Superior Court, Robeson County. Heard in the

Supreme Court on 14 March 2018.


      Law Offices of Walter L. Hart, IV, by Walter L. Hart, IV; and Fulmer Law Firm,
      L.L.C., by H. Asby Fulmer, III, pro hac vice, for plaintiff-appellee.

      Cranfill Sumner & Hartzog LLP, by Katherine Hilkey-Boyatt, David D. Ward,
      and Matthew R. Gambale, for defendant-appellants Matthew S. Cummings,
      M.D., Duke University Health System, and Duke University Affiliated
      Physicians, Inc.



      PER CURIAM.


      This matter is before the Court based upon a dissent at the Court of Appeals.

Locklear v. Cummings, ___ N.C. App. ___, 801 S.E.2d 346 (2017).          The dissent

concluded that plaintiff pled “a claim of medical malpractice by a healthcare provider

in her complaint, not a claim of ordinary negligence as asserted by the majority.” Id.
                                 LOCKLEAR V. CUMMINGS

                                      Opinion of the Court



at ___, 801 S.E.2d at 352 (Berger, J., concurring in part and dissenting in part). We

agree that the majority at the Court of Appeals erred when it converted plaintiff’s

claim of medical malpractice into a claim of ordinary negligence.      See Viar v. N.C.

Dep’t of Transp., 359 N.C. 400, 402, 610 S.E.2d 360, 361 (2005) (per curiam) (“It is

not the role of the appellate courts . . . to create an appeal for an appellant.”). We

therefore reverse the decision of the Court of Appeals on that ground and remand this

case to that court to address whether the trial court erred in dismissing plaintiff’s

complaint. See Vaughan v. Mashburn, ___ N.C. ___, ___, ___ S.E.2d ___, ___ (Aug. 17,

2018) (42PA17) (concluding “that a plaintiff in a medical malpractice action may file

an amended complaint under Rule 15(a)” by leave of court “to cure a defect in a Rule

9(j) certification when the expert review and certification occurred before the filing of

the original complaint”); Thigpen v. Ngo, 355 N.C. 198, 204, 558 S.E.2d 162, 166

(2002) (“[P]ermitting amendment of a complaint to add the expert certification where

the expert review occurred after the suit was filed would conflict directly with the

clear intent of the legislature.”).


       REVERSED AND REMANDED.




                                              -2-